 Case 1:21-cv-02587-GHW-SLC Document 24-1 Filed 07/09/21 Page 1 of 1




Hon. Sarah Cave
United States Magistrate Judge
Daniel Patrick Moynihan Courthouse
Courtroom 1670
500 Pearl St.
New York, NY 10007-1312

Re: Flynn v. CNN


Dear Judge Cave,

Attached please find a motion asking for my withdrawal as counsel in this matter
pursuant to local rule 1.4. All counsel have been informed and consented to this
withdrawal, as has the plaintiff. I would ask your honor to allow electronic service on
Messrs. Biss and Carlini to substitute for service on the client.

I appreciate your consideration in this matter.

Jeremy Zenilman
